UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Capital Opportunities Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (97.3%)(a) Shares Value Advertising and marketing services (0.2%) ValueClick, Inc. (NON) 58,937 $825,707 Aerospace and defense (0.6%) Alliant Techsystems, Inc. (NON) 9,144 692,749 Teledyne Technologies, Inc. (NON) (S) 26,951 1,275,052 Airlines (0.6%) Republic Airways Holdings, Inc. (NON) 299,700 1,924,074 Automotive (0.4%) BorgWarner, Inc. (NON) (S) 21,563 1,453,346 Banking (7.6%) Bancorp, Inc. (NON) 276,700 2,600,980 Bond Street Holdings, LLC 144A Class A (F)(NON) 38,819 793,849 Brookline Bancorp, Inc. 23,630 255,913 City Holding Co. 8,399 292,285 City National Corp. (S) 22,718 1,312,873 Commerce Bancshares, Inc. 6,780 278,861 Cullen/Frost Bankers, Inc. 7,174 414,514 Danvers Bancorp, Inc. 202,686 4,369,910 East West Bancorp, Inc. (S) 122,781 2,665,576 First Citizens BancShares, Inc. Class A 5,335 1,073,242 IBERIABANK Corp. (S) 14,400 816,768 International Bancshares Corp. 21,112 400,495 Kaiser Federal Financial Group, Inc. 93,196 1,112,760 NBH Holdings Corp. 144A Class A (NON) 66,250 1,109,688 OmniAmerican Bancorp, Inc. (NON) 46,500 695,175 PacWest Bancorp (S) 24,849 490,271 Popular, Inc. (Puerto Rico) (NON) 166,900 535,749 Provident New York Bancorp 216,698 2,021,792 Seacoast Banking Corp. of Florida (NON) 181,559 308,650 Signature Bank (NON) 13,400 700,016 SVB Financial Group (NON) (S) 35,277 1,850,984 Union First Market Bankshares Corp. 20,645 252,282 Webster Financial Corp. 49,290 1,127,755 Wilmington Trust Corp. 44,268 193,894 Biotechnology (0.2%) Cubist Pharmaceuticals, Inc. (NON) 36,161 793,372 Broadcasting (0.4%) Clear Channel Outdoor Holdings, Inc. Class A (NON) 42,500 590,325 EchoStar Corp. Class A (NON) 28,600 779,350 Building materials (0.8%) AAON, Inc. 23,064 621,114 Apogee Enterprises, Inc. 37,699 482,170 Mohawk Industries, Inc. (NON) 31,600 1,755,380 Cable television (0.3%) IAC/InterActiveCorp. (NON) 34,700 981,663 Chemicals (4.0%) American Vanguard Corp. 41,800 346,522 Ashland, Inc. 17,519 1,017,153 Compass Minerals International, Inc. 11,751 1,079,564 Cytec Industries, Inc. 18,988 1,035,606 Eastman Chemical Co. 12,319 1,143,942 FMC Corp. 10,303 783,646 Georgia Gulf Corp. (NON) 30,800 820,204 Innophos Holdings, Inc. 28,700 951,979 International Flavors & Fragrances, Inc. 16,762 956,272 Lubrizol Corp. (The) 8,902 956,609 Methanex Corp. (Canada) 42,900 1,169,454 Olin Corp. (S) 38,202 743,793 OM Group, Inc. (NON) 18,979 686,660 Valspar Corp. (S) 44,254 1,653,772 Coal (0.7%) James River Coal Co. (NON) (S) 16,000 359,760 Massey Energy Co. 23,600 1,483,496 Penn Virginia Corp. 29,400 510,972 Commercial and consumer services (1.5%) Alliance Data Systems Corp. (NON) (S) 19,159 1,355,308 Deluxe Corp. 33,446 817,755 Dun & Bradstreet Corp. (The) 12,128 1,030,274 Ennis Inc. (S) 53,622 891,734 Global Cash Access, Inc. (NON) 97,328 296,850 Sotheby's Holdings, Inc. Class A (S) 15,900 640,770 Communications equipment (0.4%) Netgear, Inc. (NON) (S) 40,700 1,410,459 Computers (3.7%) ANSYS, Inc. (NON) 31,035 1,627,786 Blackbaud, Inc. 47,893 1,259,107 Brocade Communications Systems, Inc. (NON) 194,008 1,094,205 Emulex Corp. (NON) 175,160 1,998,576 Lexmark International, Inc. Class A (NON) 33,200 1,156,688 Logitech International SA (NASDAQ) (Switzerland) (NON) (S) 80,651 1,511,400 Logitech International SA (Virt-X Exchange) (Switzerland) (NON) (S) 11,617 217,699 Polycom, Inc. (NON) 27,927 1,224,599 Progress Software Corp. (NON) 21,750 622,920 Quest Software, Inc. (NON) 45,200 1,167,064 Satyam Computer Services., Ltd. ADR (India) (NON) (S) 190,000 522,500 Conglomerates (1.0%) AMETEK, Inc. 58,140 2,370,949 Harsco Corp. 27,400 884,198 Construction (1.0%) Chicago Bridge & Iron Co., NV (Netherlands) (NON) 54,139 1,780,632 Tutor Perini Corp. 67,854 1,540,964 Consumer (0.7%) CSS Industries, Inc. 21,777 399,826 Helen of Troy, Ltd. (Bermuda) (NON) 63,916 1,794,122 Hooker Furniture Corp. 19,534 261,951 Consumer goods (1.2%) Blyth, Inc. 10,128 340,503 Church & Dwight Co., Inc. 19,263 1,325,487 National Presto Industries, Inc. (S) 4,012 513,616 Weight Watchers International, Inc. 49,600 1,924,480 Consumer services (1.0%) Brink's Co. (The) 23,026 621,702 TrueBlue, Inc. (NON) 159,854 2,727,109 Distribution (0.3%) Fresh Del Monte Produce, Inc. 35,400 936,330 Electric utilities (3.0%) Allegheny Energy, Inc. 38,100 982,218 Alliant Energy Corp. 23,872 887,084 Black Hills Corp. (S) 31,100 964,411 El Paso Electric Co. (NON) 54,900 1,479,555 Integrys Energy Group, Inc. 14,400 685,296 NSTAR 24,300 1,054,134 Pepco Holdings, Inc. 51,700 960,069 Pinnacle West Capital Corp. 27,100 1,103,241 PNM Resources, Inc. 62,600 815,678 Westar Energy, Inc. (S) 45,200 1,152,600 Electrical equipment (0.6%) Hubbell, Inc. Class B 34,315 2,101,451 Electronics (3.8%) Diodes, Inc. (NON) 18,200 468,468 Fairchild Semiconductor Intl., Inc. (NON) 47,400 843,720 International Rectifier Corp. (NON) (S) 55,700 1,784,071 Intersil Corp. Class A (S) 76,307 1,153,762 Multi-Fineline Electronix, Inc. (NON) 35,300 1,020,170 National Semiconductor Corp. 42,900 650,364 Omnivision Technologies, Inc. (NON) 24,100 622,503 PMC - Sierra, Inc. (NON) 76,500 598,230 QLogic Corp. (NON) 69,642 1,240,324 RF Micro Devices, Inc. (NON) (S) 105,200 706,944 Silicon Laboratories, Inc. (NON) 28,500 1,267,680 Synopsys, Inc. (NON) 53,831 1,460,435 Zoran Corp. (NON) 90,000 854,100 Energy (oil field) (2.4%) Basic Energy Services, Inc. (NON) 54,481 994,823 Cal Dive International, Inc. (NON) 39,500 242,530 Complete Production Services, Inc. (NON) 16,700 466,598 Global Industries, Ltd. (NON) 67,900 544,219 Helix Energy Solutions Group, Inc. (NON) 71,600 887,840 Hercules Offshore, Inc. (NON) (S) 157,200 520,332 ION Geophysical Corp. (NON) (S) 59,307 564,010 Key Energy Services, Inc. (NON) (S) 81,958 1,090,861 Rowan Cos., Inc. (NON) 14,400 493,632 Superior Energy Services (NON) 23,900 839,368 TETRA Technologies, Inc. (NON) 58,000 658,300 Tidewater, Inc. 11,300 672,237 Energy (other) (0.4%) Headwaters, Inc. (NON) 228,964 1,204,351 Financial (0.9%) Broadridge Financial Solutions, Inc. 31,300 716,457 GATX Corp. 41,278 1,372,494 LPL Investment Holdings, Inc. (NON) 11,297 387,035 MGIC Investment Corp. (NON) (S) 69,301 581,435 Forest products and packaging (0.9%) Packaging Corp. of America 25,851 730,291 Sealed Air Corp. 51,714 1,380,247 Sonoco Products Co. 22,948 815,801 Health-care services (5.0%) Amedisys, Inc. (NON) (S) 32,509 1,108,232 AMERIGROUP Corp. (NON) (S) 52,572 2,753,196 AMN Healthcare Services, Inc. (NON) 167,066 968,983 Centene Corp. (NON) 28,100 778,932 Coventry Health Care, Inc. (NON) 44,800 1,342,656 Cross Country Healthcare, Inc. (NON) 87,730 631,656 Gentiva Health Services, Inc. (NON) 39,700 913,894 Health Net, Inc. (NON) 41,900 1,195,407 Healthways, Inc. (NON) 84,085 1,006,497 Kindred Healthcare, Inc. (NON) 45,700 855,047 LifePoint Hospitals, Inc. (NON) (S) 24,300 855,360 Medcath Corp. (NON) 41,957 561,804 Molina Healthcare, Inc. (NON) (S) 41,845 1,282,968 Omnicare, Inc. (S) 49,589 1,285,347 Parexel International Corp. (NON) 60,500 1,404,205 Homebuilding (0.3%) NVR, Inc. (NON) 1,369 1,047,285 Household furniture and appliances (0.7%) American Woodmark Corp. 13,851 258,321 Whirlpool Corp. 24,000 2,052,000 Insurance (4.6%) American Financial Group, Inc. 25,183 819,203 Amerisafe, Inc. (NON) 14,696 261,736 Aspen Insurance Holdings, Ltd. 23,375 702,419 CNA Surety Corp. (NON) 40,764 979,559 Delphi Financial Group Class A 36,025 1,036,800 Endurance Specialty Holdings, Ltd. (Bermuda) (S) 25,479 1,184,519 Hanover Insurance Group, Inc. (The) 28,201 1,333,907 Harleysville Group, Inc. 10,435 368,669 HCC Insurance Holdings, Inc. 30,207 914,668 RenaissanceRe Holdings, Ltd. 14,437 947,356 Safety Insurance Group, Inc. 27,945 1,329,903 SeaBright Insurance Holdings, Inc. 39,045 379,127 Selective Insurance Group 62,373 1,108,992 Stancorp Financial Group (S) 28,722 1,281,288 Universal American Financial Corp. (S) 75,300 1,520,307 Validus Holdings, Ltd. 17,448 530,419 W.R. Berkley Corp. (S) 33,189 937,589 Investment banking/Brokerage (3.7%) Calamos Asset Management, Inc. Class A 21,600 332,208 Eaton Vance Corp. 10,442 316,393 Federated Investors, Inc. (S) 73,713 1,996,148 Jefferies Group, Inc. 29,606 740,446 Legg Mason, Inc. (S) 26,300 871,319 optionsXpress Holdings, Inc. 13,300 197,638 SEI Investments Co. (S) 153,000 3,541,950 TradeStation Group, Inc. (NON) 386,000 2,690,420 Waddell & Reed Financial, Inc. Class A 54,922 1,983,783 Leisure (0.5%) Polaris Industries, Inc. (S) 22,100 1,699,932 Machinery (2.9%) AGCO Corp. (NON) 18,419 933,843 Applied Industrial Technologies, Inc. 67,606 2,140,406 Gardner Denver, Inc. 18,034 1,300,973 Kennametal, Inc. (S) 42,300 1,717,380 Manitowoc Co., Inc. (The) (S) 137,768 1,850,224 Regal-Beloit Corp. 6,496 433,543 Terex Corp. (NON) 49,200 1,595,556 Manufacturing (3.2%) Actuant Corp. Class A (S) 220,000 6,100,600 EnPro Industries, Inc. (NON) 34,585 1,435,623 LSB Industries, Inc. (NON) (S) 15,600 469,872 Oshkosh Corp. (NON) 43,900 1,664,249 Roper Industries, Inc. 15,450 1,200,311 Medical technology (2.0%) Conmed Corp. (NON) (S) 54,072 1,411,820 Hill-Rom Holdings, Inc. (S) 47,600 1,926,372 Hologic, Inc. (NON) 57,700 1,149,384 Invacare Corp. (S) 26,279 726,352 Kinetic Concepts, Inc. (NON) 13,800 636,594 SurModics, Inc. (NON) (S) 65,751 775,862 Metals (2.0%) Century Aluminum Co. (NON) 51,202 761,374 Cliffs Natural Resources, Inc. 2,800 239,288 Coeur d'Alene Mines Corp. (NON) (S) 44,200 1,033,396 Commercial Metals Co. (S) 47,600 795,872 Contango Ore, Inc. (NON) 1,330 12,635 Reliance Steel & Aluminum Co. 26,220 1,371,044 Schnitzer Steel Industries, Inc. Class A (S) 8,400 518,280 Steel Dynamics, Inc. 62,600 1,139,320 U.S. Steel Corp. (S) 14,400 830,448 Natural gas utilities (0.6%) NiSource, Inc. 55,400 1,031,548 Southwest Gas Corp. 30,862 1,149,301 Office equipment and supplies (0.2%) Steelcase, Inc. 59,649 609,613 Oil and gas (4.6%) Atwood Oceanics, Inc. (NON) (S) 26,600 1,075,172 Berry Petroleum Co. Class A (S) 24,605 1,148,315 Cabot Oil & Gas Corp. Class A 16,814 699,967 Clayton Williams Energy, Inc. (NON) 12,300 1,090,395 Contango Oil & Gas Co. (NON) 13,300 771,400 Oil States International, Inc. (NON) 19,800 1,341,648 Patterson-UTI Energy, Inc. 47,500 1,108,650 Petroleum Development Corp. (NON) (S) 30,945 1,408,307 Petroquest Energy, Inc. (NON) 69,500 544,880 SM Energy Co. 15,000 932,400 Stone Energy Corp. (NON) (S) 32,800 762,600 Swift Energy Co. (NON) 29,516 1,259,153 Unit Corp. (NON) 22,251 1,139,251 Vaalco Energy, Inc. (NON) 41,900 305,032 W&T Offshore, Inc. (S) 40,600 826,210 Whiting Petroleum Corp. (NON) 9,514 1,201,428 Pharmaceuticals (3.3%) Cephalon, Inc. (NON) (S) 13,800 815,304 Endo Pharmaceuticals Holdings, Inc. (NON) 45,444 1,509,650 Medicis Pharmaceutical Corp. Class A 77,843 1,979,547 Par Pharmaceutical Cos., Inc. (NON) 33,015 1,179,296 Valeant Pharmaceuticals International, Inc. (Canada) (S) 60,048 2,193,553 Watson Pharmaceuticals, Inc. (NON) (S) 64,972 3,542,273 Publishing (0.6%) Gannett Co., Inc. 149,000 2,196,260 Real estate (4.7%) DiamondRock Hospitality Co. (NON)(R) 171,311 2,078,002 Entertainment Properties Trust (R) 9,264 426,422 Hospitality Properties Trust (R) 81,394 2,024,269 Kimco Realty Corp. (R) (S) 32,022 579,278 LaSalle Hotel Properties (R) 68,394 1,899,301 LTC Properties, Inc. (R) 33,757 922,916 Macerich Co. (The) (R) (S) 18,913 920,307 National Health Investors, Inc. (R) (S) 39,062 1,786,305 National Retail Properties, Inc. (R) (S) 29,878 742,468 Nationwide Health Properties, Inc. (R) 23,762 892,263 Omega Healthcare Investors, Inc. (R) 69,642 1,551,624 Taubman Centers, Inc. (R) (S) 38,439 2,012,282 Restaurants (0.4%) Red Robin Gourmet Burgers, Inc. (NON) (S) 52,900 1,091,856 Sonic Corp. (NON) 43,500 417,165 Retail (5.1%) Abercrombie & Fitch Co. Class A 14,970 754,638 Aeropostale, Inc. (NON) 39,003 940,752 AnnTaylor Stores Corp. (NON) 94,342 2,086,845 Books-A-Million, Inc. (S) 89,778 510,837 Brown Shoe Co., Inc. 32,777 415,285 Buckle, Inc. (The) 19,411 693,943 Cabela's, Inc. (NON) (S) 88,500 2,203,650 Cato Corp. (The) Class A 16,085 393,117 Dollar Tree, Inc. (NON) 31,101 1,573,089 Jos. A. Bank Clothiers, Inc. (NON) (S) 20,937 894,638 Kenneth Cole Productions, Inc. Class A (NON) 47,560 648,718 Nash Finch Co. 28,523 1,074,461 Saks, Inc. (NON) (S) 94,767 1,110,669 Systemax, Inc. (NON) 60,046 820,228 Timberland Co. (The) Class A (NON) 89,555 2,393,805 Wolverine World Wide, Inc. 21,083 671,494 Schools (0.3%) Career Education Corp. (NON) (S) 51,427 1,154,022 Semiconductor (2.3%) Hittite Microwave Corp. (NON) 4,765 284,852 KLA-Tencor Corp. 20,726 913,602 Lam Research Corp. (NON) 19,372 966,469 MKS Instruments, Inc. (NON) (S) 39,900 1,145,529 Novellus Systems, Inc. (NON) 33,227 1,198,498 Teradyne, Inc. (NON) (S) 64,300 1,072,524 Tessera Technologies, Inc. (NON) 66,500 1,151,780 Verigy, Ltd. (Singapore) (NON) 69,400 925,796 Shipping (1.0%) Arkansas Best Corp. 43,867 1,120,802 Con-way, Inc. 12,000 408,240 Overseas Shipholding Group (S) 9,516 316,312 Scorpio Tankers, Inc. (Monaco) (NON) 44,367 435,240 Ship Finance International, Ltd. (Norway) (S) 46,917 938,809 Software (1.7%) AsiaInfo-Linkage, Inc. (China) (NON) 36,500 783,290 Autodesk, Inc. (NON) 22,100 899,028 MicroStrategy, Inc. (NON) 16,297 1,733,349 Shanda Interactive Entertainment, Ltd. ADR (China) (NON) (S) 10,600 422,410 TIBCO Software, Inc. (NON) 41,198 905,532 Websense, Inc. (NON) (S) 58,414 1,119,212 Staffing (0.4%) CDI Corp. 24,070 386,564 Heidrick & Struggles International, Inc. 36,700 983,193 Technology (0.7%) Amkor Technologies, Inc. (NON) (S) 96,700 787,138 ON Semiconductor Corp. (NON) (S) 146,100 1,614,405 Technology services (2.7%) Acxiom Corp. (NON) 55,987 964,656 CSG Systems International, Inc. (NON) 48,700 947,215 DST Systems, Inc. (S) 22,900 1,089,124 FactSet Research Systems, Inc. 8,708 877,766 Fair Isaac Corp. (S) 40,201 1,020,301 Global Payments, Inc. (S) 22,654 1,070,175 IHS, Inc. Class A (NON) (S) 19,949 1,635,020 Perfect World Co., Ltd. ADR (China) (NON) (S) 38,400 891,648 Unisys Corp. (NON) 21,400 606,262 Telecommunications (0.9%) ADTRAN, Inc. (S) 27,396 1,126,797 NeuStar, Inc. Class A (NON) 74,326 1,994,167 Textiles (0.7%) Jones Group, Inc. (The) 53,700 681,453 Maidenform Brands, Inc. (NON) (S) 33,808 870,218 Perry Ellis International, Inc. (NON) 23,807 670,167 Tobacco (0.2%) Universal Corp. (S) 16,994 643,903 Toys (0.4%) Hasbro, Inc. 24,684 1,088,318 Jakks Pacific, Inc. (NON) 17,913 309,716 Transportation services (0.3%) HUB Group, Inc. Class A (NON) 19,119 664,959 Pacer International, Inc. (NON) (S) 46,825 292,656 Trucks and parts (2.7%) Autoliv, Inc. (Sweden) (S) 42,843 3,290,342 Superior Industries International, Inc. 40,683 813,660 WABCO Holdings, Inc. (NON) 85,700 5,004,877 Total common stocks (cost $243,507,026) SHORT-TERM INVESTMENTS (21.5%)(a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 63,516,955 $63,516,955 Putnam Money Market Liquidity Fund 0.17% (e) 8,696,073 8,696,073 U.S. Treasury Bills, for an effective yield of 0.27%, June 2, 2011 (SEG) $279,000 278,752 U.S. Treasury Bills, for effective yields ranging from 0.19% to 0.23%, March 10, 2011 (SEG) 211,000 210,951 Total short-term investments (cost $72,702,736) TOTAL INVESTMENTS Total investments (cost $316,209,762) (b) FUTURES CONTRACTS OUTSTANDING at 1/31/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Russell 2000 Index Mini (Long) 29 $2,264,610 Mar-11 $(40,475) S&P 500 Index (Long) 1 320,600 Mar-11 7,221 S&P Mid Cap 400 Index E-Mini (Long) 22 2,030,820 Mar-11 5,549 Total Key to holding's abbreviations ADR American Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $338,116,890. (b) The aggregate identified cost on a tax basis is $320,232,537, resulting in gross unrealized appreciation and depreciation of $96,932,600 and $15,576,601, respectively, or net unrealized appreciation of $81,355,999. (NON) Non-income-producing security. (SEG) These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $62,422,604. The fund received cash collateral of $63,516,955 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,722 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $38,684,922 and $32,469,516, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. The fund had an average number of contracts of approximately 31 on futures contracts for the reporting period. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $26,294,768 $ $ Capital goods 34,630,324 Communication services 4,102,627 Conglomerates 3,255,147 Consumer cyclicals 40,981,360 Consumer staples 14,140,391 Energy 27,148,137 Financial 70,970,369 1,109,688 793,849 Health care 35,583,563 Technology 51,509,355 Transportation 6,101,092 Utilities and power 12,265,135 Total common stocks Short-term investments 8,696,073 64,006,658 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(27,705) $ $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $12,770 $40,475 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: April 30, 2011 Date of reporting period: January 31, 2011 Item 1. Schedule of Investments: Putnam Multi-Cap Value Fund The fund's portfolio 1/31/11 (Unaudited) COMMON STOCKS (96.3%)(a) Shares Value Aerospace and defense (1.3%) BE Aerospace, Inc. (NON) (S) 101,400 $3,923,166 Embraer SA ADR (Brazil) (S) 91,600 3,022,800 Automotive (1.0%) Ford Motor Co. (NON) 313,700 5,003,515 Banking (11.6%) Bancorp, Inc. (NON) 523,161 4,917,713 Bank of America Corp. 696,100 9,557,453 Bond Street Holdings, LLC 144A Class A (F)(NON) 77,846 1,591,951 Capitol Federal Financial, Inc. 54,902 669,255 Comerica, Inc. (S) 65,800 2,513,560 Huntington Bancshares, Inc. 727,150 5,264,566 JPMorgan Chase & Co. 298,800 13,428,072 People's United Financial, Inc. (S) 207,500 2,678,825 Popular, Inc. (Puerto Rico) (NON) 488,300 1,567,443 SunTrust Banks, Inc. 252,200 7,674,446 SVB Financial Group (NON) (S) 119,900 6,291,153 Webster Financial Corp. (S) 153,000 3,500,640 Biotechnology (1.3%) Amarin Corp. PLC ADR (United Kingdom) (NON) 416,900 3,702,072 Viropharma, Inc. (NON) (S) 185,502 3,042,233 Chemicals (1.2%) Huntsman Corp. 358,500 6,241,485 Coal (0.8%) James River Coal Co. (NON) (S) 172,400 3,876,414 Commercial and consumer services (0.8%) Healthcare Services Group, Inc. (S) 246,200 3,899,808 Communications equipment (1.7%) ARRIS Group, Inc. (NON) (S) 260,400 3,249,792 Qualcomm, Inc. 57,000 3,085,410 Tellabs, Inc. (S) 435,200 2,306,560 Computers (5.6%) Hewlett-Packard Co. 357,400 16,329,606 Polycom, Inc. (NON) 118,500 5,196,225 Xerox Corp. 688,100 7,307,622 Conglomerates (2.2%) AMETEK, Inc. 133,250 5,433,935 Tyco International, Ltd. 126,800 5,684,444 Construction (0.7%) USG Corp. (NON) (S) 216,100 3,505,142 Consumer finance (0.4%) Discover Financial Services 107,300 2,209,307 Consumer goods (3.4%) ACCO Brands Corp. (NON) 291,300 2,391,573 Church & Dwight Co., Inc. (S) 122,500 8,429,225 Newell Rubbermaid, Inc. 349,044 6,719,097 Consumer services (1.7%) Avis Budget Group, Inc. (NON) (S) 405,300 5,609,352 Hertz Global Holdings, Inc. (NON) (S) 222,700 3,275,917 Containers (2.4%) Silgan Holdings, Inc. 333,600 12,453,288 Electric utilities (1.4%) DTE Energy Co. 56,600 2,618,316 Great Plains Energy, Inc. 235,100 4,626,768 Electronics (0.7%) SanDisk Corp. (NON) 73,400 3,330,158 Energy (oil field) (2.7%) Helix Energy Solutions Group, Inc. (NON) 230,000 2,852,000 National Oilwell Varco, Inc. 152,700 11,284,530 Financial (0.2%) MGIC Investment Corp. (NON) (S) 112,677 945,360 Food (1.6%) Mead Johnson Nutrition Co. Class A 140,600 8,150,582 Forest products and packaging (0.7%) Louisiana-Pacific Corp. (NON) 373,800 3,752,952 Health-care services (8.4%) Aetna, Inc. 182,600 6,014,844 AmerisourceBergen Corp. 134,800 4,833,928 Coventry Health Care, Inc. (NON) (S) 219,000 6,563,430 Humana, Inc. (NON) (S) 67,500 3,912,975 Lincare Holdings, Inc. (S) 370,050 10,009,853 Mednax, Inc. (NON) 91,000 6,019,650 Quest Diagnostics, Inc. 69,300 3,946,635 Sunrise Senior Living, Inc. (NON) 220,300 1,762,400 Insurance (8.4%) Aflac, Inc. 143,400 8,256,972 Assured Guaranty, Ltd. (Bermuda) 88,500 1,279,710 Employers Holdings, Inc. 103,935 1,745,069 Hanover Insurance Group, Inc. (The) (S) 149,400 7,066,620 Hartford Financial Services Group, Inc. (The) 261,734 7,270,971 HCC Insurance Holdings, Inc. (S) 176,400 5,341,392 Marsh & McLennan Cos., Inc. 144,800 4,037,024 XL Group PLC 348,900 7,996,788 Investment banking/Brokerage (2.0%) Ameriprise Financial, Inc. (S) 164,262 10,126,752 Lodging/Tourism (0.8%) Host Marriott Corp. (R) (S) 229,742 4,252,524 Machinery (0.9%) Gardner Denver, Inc. 60,700 4,378,898 Manufacturing (2.2%) Ingersoll-Rand PLC 148,900 7,028,080 Oshkosh Corp. (NON) 115,100 4,363,441 Medical technology (4.5%) Boston Scientific Corp. (NON) 895,800 6,252,684 Cooper Companies, Inc. (The) 64,200 3,681,228 Covidien PLC (Ireland) 217,042 10,302,984 Merit Medical Systems, Inc. (NON) (S) 192,944 2,849,783 Metals (1.5%) Freeport-McMoRan Copper & Gold, Inc. Class B 46,700 5,078,625 U.S. Steel Corp. (S) 49,000 2,825,830 Natural gas utilities (0.3%) National Fuel Gas Co. 26,000 1,776,840 Oil and gas (5.7%) Apache Corp. 9,700 1,157,792 Cabot Oil & Gas Corp. Class A 69,300 2,884,959 Petrohawk Energy Corp. (NON) 233,900 4,689,695 Pioneer Natural Resources Co. (S) 82,055 7,808,354 QEP Resources, Inc. 119,000 4,836,160 Southwestern Energy Co. (NON) 79,000 3,120,500 Swift Energy Co. (NON) 117,900 5,029,614 Pharmaceuticals (3.2%) Akorn, Inc. (NON) 350,200 1,751,000 Depomed, Inc. (NON) (S) 299,337 2,508,444 Jazz Pharmaceuticals, Inc. (NON) (S) 235,000 5,254,600 Pfizer, Inc. 374,400 6,821,568 Real estate (0.8%) CB Richard Ellis Group, Inc. Class A (NON) 95,100 2,110,269 Chimera Investment Corp. (R) 427,837 1,796,915 Restaurants (1.1%) Domino's Pizza, Inc. (NON) (S) 360,800 5,917,120 Retail (5.9%) Bed Bath & Beyond, Inc. (NON) (S) 120,600 5,788,800 Dollar General Corp. (NON) 89,100 2,477,871 K-Swiss, Inc. Class A (NON) (S) 54,300 624,450 OfficeMax, Inc. (NON) 328,000 5,270,960 Staples, Inc. (S) 188,100 4,196,511 SUPERVALU, Inc. (S) 207,600 1,513,404 Talbots, Inc. (The) (NON) (S) 725,380 3,960,575 Urban Outfitters, Inc. (NON) 198,600 6,716,652 Schools (0.7%) Apollo Group, Inc. Class A (NON) 86,300 3,561,601 Semiconductor (0.8%) Cymer, Inc. (NON) (S) 85,628 4,160,665 Shipping (0.3%) Genco Shipping & Trading, Ltd. (NON) (S) 153,800 1,777,928 Software (0.8%) CA, Inc. 180,300 4,291,140 Technology services (1.3%) Unisys Corp. (NON) 230,200 6,521,566 Telecommunications (0.4%) Sycamore Networks, Inc. 108,800 2,269,568 Textiles (1.5%) Hanesbrands, Inc. (NON) 337,700 7,773,854 Toys (0.5%) Mattel, Inc. 99,300 2,351,424 Trucks and parts (0.9%) Autoliv, Inc. (Sweden) (S) 63,500 4,876,799 Total common stocks (cost $401,954,063) PURCHASED OPTIONS OUTSTANDING (0.5%)(a) Expiration date/ Contract strike price amount Value iShares Russell 2000 Index Fund (Put) Feb-11/$74.00 2,577,583 $1,610,216 iShares Russell 2000 Index Fund (Put) Feb-11/76.00 358,192 347,930 iShares Russell 2000 Index Fund (Put) Feb-11/74.00 225,078 139,686 SPDR S&P ETF 500 Trust (Put) Feb-11/46.00 778,835 548,705 Total purchased options outstanding (cost $4,281,269) U.S. TREASURY OBLIGATIONS (0.2%)(a) Principal amount Value U.S. Treasury Notes 1 3/8s, September, 15, 2012 (i) $800,000 $815,760 Total U.S. treasury obligations (cost $815,760) SHORT-TERM INVESTMENTS (21.2%)(a) Shares Value Putnam Cash Collateral Pool, LLC 0.20% (d) 88,763,454 $88,763,454 Putnam Money Market Liquidity Fund 0.17% (e) 20,503,210 20,503,210 Total short-term investments (cost $109,266,664) TOTAL INVESTMENTS Total investments (cost $516,317,756)(b) WRITTEN OPTIONS OUTSTANDING at 1/31/11 (premiums received $2,413,841) (Unaudited) Contract Expiration date/ amount strike price Value iShares Russell 2000 Index Fund (Put) $2,577,583 $1,267,398 SPDR S&P rust (Put) 778,835 95,104 Total Key to holding's abbreviations ADR American Depository Receipts ETF Exchange Traded Fund SPDR S&P 500 Index Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2010 through January 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $514,753,096. (b) The aggregate identified cost on a tax basis is $533,131,528, resulting in gross unrealized appreciation and depreciation of $90,201,477 and $14,693,625, respectively, or net unrealized appreciation of $75,507,852. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $87,384,147. The fund received cash collateral of $88,763,454 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $14,321 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $269,215,303 and $261,188,118, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $221,653,464 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Options contracts: The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own and to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund had an average contract amount of approximately 5,200,000 on purchased options contracts for the reporting period. The fund had an average contract amount of approximately 4,200,000 on written options contracts for the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $115,069 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period : Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $21,404,034 $ $ Capital goods 40,046,472 Communication services 2,269,568 Conglomerates 11,118,379 Consumer cyclicals 52,316,944 Consumer staples 45,567,871 Energy 47,540,018 Financial 118,246,275 1,591,951 Health care 89,230,311 Technology 55,778,744 Transportation 1,777,928 Utilities and power 9,021,924 Total common stocks Purchased options outstanding 2,646,537 U.S. Treasury Obligations 815,760 Short-term investments 20,503,210 88,763,454 Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Written options $ $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $2,646,537 $1,362,502 Total $2,646,537 $1,362,502 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: March 31, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: March 31, 2011 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: March 31, 2011
